MEMORANDUM OPINION
NIX, Judge:
This Court has reviewed the petition filed herein requesting a writ of ha-beas corpus or post-conviction appeal, and find no merit to any of the complaints of petitioner. He asserts he was not advised of his right to appeal, and that there was an illegal search and seizure involved. The record of what transpired is now before this Court. The petitioner entered a plea of guilty, was thoroughly advised of all of his rights, including the right to appeal, and he stated to the trial judge that he did not wish to appeal. The question of search and seizure became a moot question when petitioner entered his plea of guilty; for this Court held in Gates v. Dist. Ct. of Payne County, Okl.Cr., 425 P.2d 1008:
“Claim that petitioner entered his plea of guilty because if he had proceeded to trial his confession and evidence obtained by illegal search and seizure would have been used against him did not present a case of denial of constitutional rights to petitioner who, after counsel had been appointed for him, voluntarily entered a plea of guilty with full knowledge of the nature of the charges and of the punishments which could be imposed and did not furnish basis for habeas corpus relief.”
It is apparent to this Court that the petitioner herein was not denied his constitutional rights, and therefore is not entitled to relief. The writ prayed for is, accordingly, denied.
BRETT, P. J., and BUSSEY, J., concur.